     Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          |
CENTAURO LIQUID OPPORTUNITIES             |
MASTER FUND, L.P.,                        |
                                          |        Case No. 15-cv-9003 (LTS)
                        Plaintiff,        |
                                          |
            vs.                           |
                                          |
ALESSANDRO BAZZONI, CINQUE TERRE          |
FINANCIAL GROUP, LTD., CT ENERGIA         |
LTD., and CT ENERGIA Ltd. d/b/a,          |
ELEMENTO LTD.,                            |
                                          |
                        Defendants.       |
__________________________________________|


______________________________________________________________________________

      MEMORANDUM OF LAW OF DEFENDANTS ALESSANDRO BAZZONI
     AND CT ENERGIA|LTD. IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                       PARTIAL SUMMARY JUDGMENT
______________________________________________________________________________




                              TACOPINA & SEIGEL
                              275 Madison Ave., Fl. 35
                            New York, New York 10016
                                 Tel: (212) 227-8877
                                 Fax: (212) 619-1028
                    Attorneys for Defendants Alessandro Bazzoni
                                 and CT Energia Ltd.
    Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 2 of 16



                          TABLE OF CONTENTS



TABLE OF AUTHORITIES…………………...…………………………………………………ii

INTRODUCTION………………………………………………………………………………...1
PRELIMINARY STATEMENT AND BRIEF STATEMENT OF FACTS………………………1
    POINT I     PLAINTIFF’S BREACH OF CONTRACT CLAIMS
                FAIL FOR LACK OF CONSIDERATION……………………………….3

    POINT II    PLAINTIFF HAS FAILED TO ESTABLISH THAT
                BAZZONI IS AN ALTER EGO OF CTEL……………………………….7

CONCLUSION…………………………………………………………………………………..13




                                    i 
 
     Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 3 of 16



                            TABLE OF AUTHORITIES


Apfel v. Prudential-Bache Sec. Inc., 616 N.E.2d 1095 (1993)…………………………………....5
Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL 904650
(S.D.N.Y. Mar. 7, 2014)…………………………………………………………………………..9
Beck v. Sheldon, 259 N.Y. 208 (1932)…………………………………………………………….4
Brodie v. New York City Transit Auth., No. 96 CIV. 6813 LMM, 2000 WL 557313
(S.D.N.Y. May 5, 2000)…………………………………………………………………………...4
Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, No. 15 CV 9003-LTS-SN,
2016 WL 5719793 (S.D.N.Y. Sept. 30, 2016)…………………………………………………….8
Country Trust Co. of NY v. Mara, 273 N.Y.S. 597 (1st Dep’t 1934)……………………………...6
Davis v. Sisti, 148 N.Y.S.2d 76 (Sup. Ct. Oneida Co. 1955)……………………………………...5
 FR 8 Singapore Pte. Ltd. v. Albacore Mar. Inc., 794 F. Supp. 2d 449
(S.D.N.Y. 2011)………………………………………………………………………………….10
Glahn v. Clark, 251 A.D. 747 (2d Dep’t1937)……………………………………………………4
Hemmings v. Sutton, 151 A.D.3d 457 (1st Dep’t 2017)…………………………………………..3
In re Optimal U.S. Litig., No. 10 CIV 4095 SAS, 2011 WL 4908745
(S.D.N.Y. Oct. 14, 2011)……………………………………………………………………...9, 11
In re Tyson, 433 B.R. 68 (S.D.N.Y. 2010)…………………………………………………..…8, 9
Neo Universe Inc. v. Ito, 48 N.Y.S.3d 352 (1st Dep’t 2017)………………………………………4
Samet v. Binson, 122 A.D.3d 710 (2d Dep’t 2014)…………………………………………….…3
Schwartzreich v. Bauman-Basch, 231 N.Y. 196 (1921)…………………………………………..6
Thales Alenia Space France v. Thermo Funding Co., LLC, 959 F.Supp. 2d 459
(S.D.N.Y. 2013)…………………………………………………………………………………...6
Wahl v. Barnum, 116 N.Y. 87 (1889)……………………………………………………………..5
Weiner v. McGraw-Hill, Inc., 443 N.E.2d 441 (1982)……………………………………………5




                                         ii 
 
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 4 of 16



                                         INTRODUCTION

       Defendants Alessandro Bazzoni (“Bazzoni”) and CT Energia Ltd. of the British Virgin Islands

(“CTEL”) respectfully submit this Memorandum of Law in opposition to the Motion for Partial

Summary Judgment of Plaintiff Centauro Liquid Opportunities Master Fund, L.P. (“Plaintiff” or

“Centauro”) seeking judgment on its breach of contract and alter-ego claims.

       In opposition to Plaintiff’s Motion for Partial Summary Judgment, Bazzoni and CTEL

respectfully incorporate, as if set forth herein: (a) the Summary Judgment papers filed by Bazzoni and

CTEL on September 28, 2018; (b) the Summary Judgment papers filed by Defendant CT Energia Ltd.

d/b/a Elemento Ltd. (“Elemento” or “CTEL Malta”) on September 28, 2018; and (c) Elemento’s papers

filed today in opposition to Plaintiff’s Motion for Partial Summary Judgment.

           PRELIMINARY STATEMENT AND BRIEF STATEMENT OF FACTS

       Bazzoni and CTEL respectfully refer the Court to the Preliminary Statement and Statement of

Facts of their September 28, 2018 Memorandum of Law in support of their Motion for Summary

Judgment (“Prior MOL”).

       However, some initial points should be made concerning the arguments raised by Plaintiff in

its Motion for Partial Summary Judgment. First, as to Plaintiff’s breach of contract claims arising from

the May 21, 2015 Promissory Note (“Promissory Note”) executed by Cinque Terre Financial Group,

Ltd. (“CTFG”) and CTEL, these claims fail for lack of consideration. Plaintiff argues in its Motion that

the consideration for the Promissory Note was Centauro’s purported detriment in foregoing a claim

against CTFG arising under the prior Joint Venture Agreement (“JVA”) between Centauro and CTFG.

However, the plain and unambiguous terms of the Promissory Note state that Centauro did not release

its right to sue CTFG under the JVA, and was free to sue thereunder after the Promissory Note was


                                                   1
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 5 of 16



executed.

       Second, as to Plaintiff’s alter ego claim against Bazzoni, Plaintiff’s motion papers show that

Centauro is arguing that the alter ego of CTEL is Elemento, not Bazzoni in his personal capacity.

Plaintiff does not assert that Bazzoni, in his personal capacity, shared offices, email accounts,

personnel, financial accounts, and revenue streams with CTEL. Nor does Plaintiff have any evidence

that Bazzoni transferred any CTEL funds to himself or anyone else to avoid liabilities.

       Additionally, Plaintiff’s entire alter ego argument is that Bazzoni continued CTEL’s business

(to the extent it had any) through Elemento. However, this Court has already held that such evidence

merely establishes a carrying on a business and is not sufficient to establish an alter ego claim under

the laws of the British Virgin Islands (“BVI”). Moreover, even if Bazzoni did take CTEL’s business

and run it through Elemento, those purported facts would only be relevant to the alter ego analysis if

Bazzoni did this after he was personally indebted to Plaintiff. Bazzoni has never been personally liable

to Plaintiff, let alone before allegedly transferring CTEL’s purported business to Elemento. Lastly,

under BVI law, the alleged pre-existing liability of Bazzoni must have existed irrespective of CTEL,

which is not the case here because Centauro is seeking to hold Bazzoni liable for CTEL’s purported

obligations under the Promissory Note. If CTEL never existed, this pre-existing liability would not

have existed, and it thus did not arise irrespective of CTEL.

       Accordingly, Plaintiff’s breach of contract and alter ego claims fail as a matter of law and

Plaintiff’s Motion for Partial Summary Judgment should denied.




                                                   2
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 6 of 16



                                            ARGUMENT

                                               POINT I

                       PLAINTIFF’S BREACH OF CONTACT CLAIMS
                          FAIL FOR LACK OF CONSIDERATION

       Bazzoni and CTEL respectfully refer the Court to POINT I of their Prior MOL as to why

Plaintiff’s breach of contract claims fail because the Promissory Note lacks consideration.

       Furthermore, the Court should reject Plaintiff’s arguments as to consideration made in their

current Motion, namely that (a) there was consideration because the Promissory Note states there was

consideration, and (b) Plaintiff suffered a detriment by way of the Promissory Note.

       This is so because the plain and unambiguous terms of the Promissory Note states that Plaintiff

alone received a benefit from the Promissory Note, not CTEL or CTFG, and Plaintiff suffered no

detriment. Specifically, the Promissory Note states that CTEL and CTFG have to pay off the

Promissory Note, but that Plaintiff is free to pursue claims under the JVA against CTFG until the

Promissory Note has been paid off. See Prior MOL at pp. 4-11.

       Therefore, Plaintiff suffered no detriment because the Promissory Note gave Centauro more

remedies in pursuing its rights against CTFG and CTEL but did not deprive Plaintiff of any remedy.

Consequently, there was no consideration provided by Plaintiff, and this is made clear by the very terms

of the Promissory Note. See Hemmings v. Sutton, 151 A.D.3d 457, 457–58 (1st Dep’t 2017)(“The trial

court properly concluded that the note plaintiff sought to enforce was void due to a lack of

consideration. Plaintiff testified that the note was given in exchange for past economic, technological,

and financial assistance, but failed to submit any documentary evidence of such work.”)(citations

omitted); Samet v. Binson, 122 A.D.3d 710, 711 (2d Dep’t 2014)(“[T]he agreement did not express any

consideration. Thus, it is not enforceable as a promissory note or as a contract.”); see also Beck v.

                                                   3
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 7 of 16



Sheldon, 259 N.Y. 208, 211 (1932)(“Marion was not benefitted by her promise to pay the Roseville

street mortgage, for she received nothing for it. Sheldon suffered no detriment, but rather a benefit, for

he gave nothing to Marion for her promise. He received her mortgage without giving any consideration

therefor. Nothing is consideration that is not regarded as such by both parties.”)(quotations and ellipses

omitted); Brodie v. New York City Transit Auth., No. 96 CIV. 6813 LMM, 2000 WL 557313, at *3

(S.D.N.Y. May 5, 2000)(McKenna, J.)(“[P]laintiff has failed to adequately allege consideration. He has

not alleged that in forming the oral contract, he transferred some right, interest, profit, or benefit to the

TWU defendants, or suffered some forbearance, detriment, loss or responsibility. Plaintiff does claim

that in exchange for a position at JBC, he agreed to have his termination converted into a resignation.

However, plaintiff fails to indicate how having his termination recorded as a resignation constituted

something of value to the TWU defendants. From the facts alleged in the Second Amended Complaint,

plaintiff alone benefitted from this arrangement, since future employers would not learn that he was

terminated from his past employment, which might reflect poorly on him.”)(citations omitted); Glahn

v. Clark, 251 A.D. 747, 747 (2d Dep’t1937)(“As matter of law, the promise of the defendant contained

in the writing was gratuitous and without consideration. The detriment claimed to have been suffered

by the plaintiff because of his refraining from selling his stock in New York Investors, Inc., before the

end of the period mentioned in the writing, does not furnish such consideration. That detriment was not

requested by the defendant promisor.”).

        Furthermore, the cases cited by Plaintiff do not support its position. In Neo Universe Inc. v. Ito,

48 N.Y.S.3d 352 (1st Dep’t 2017), the Court held that a loan existed as to the defendant because the loan

agreement stated that plaintiff’s payments to defendant’s wife’s company “shall be considered as a loan

to B [defendant],” and the consideration was documented by “the checks in evidence” proving that


                                                     4
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 8 of 16



plaintiff made such payments to such company. Id. at 354. Here, there is no evidence in the record that

Plaintiff made any payments to CTEL pursuant to the Promissory Note, and this instrument specifically

states that Plaintiff gave up no rights and was still free to pursue a claim against CTFG under the JVA.

       In Apfel v. Prudential-Bache Sec. Inc., 616 N.E.2d 1095 (1993), the Court held that plaintiff

suffered a detriment by providing defendant with its intellectual property that defendant utilized to

generate business, and defendant’s competitors did not have access to such intellectual property. Here,

pursuant to the Promissory Note, Centauro did not provide any property, intellectual or otherwise, to

the makers that CTFG and CTEL utilized.

       In Wahl v. Barnum, 116 N.Y. 87 (1889), the parties had a dispute as to their respective

membership interests in a partnership, which they finally resolved through an agreement that credited

plaintiff with $3,000 on the books of the partnership. Hence, defendant suffered a detriment by way

of that $3,000 credit. Here, Plaintiff did not provide CTFG or CTEL a credit or any funds pursuant to

the Promissory Note.

       In Davis v. Sisti, 148 N.Y.S.2d 76 (Sup. Ct. Oneida Co. 1955), plaintiff suffered a detriment by

agreeing not to pursue a lawsuit. Here, Plaintiff did not agree to forego any lawsuit through the

Promissory Note. In fact, Plaintiff was still free to sue CTFG for a breach of the JVA even after the

execution of the Promissory Note.

       In Weiner v. McGraw-Hill, Inc., 443 N.E.2d 441 (1982), plaintiff suffered a detriment from

accepting defendant’s offer of employment by way of him quitting his prior job and turning down other

employment opportunities. Here, Plaintiff did not forego any business opportunities in executing the

Promissory Note.

       In Country Trust Co. of NY v. Mara, 273 N.Y.S. 597 (1st Dep’t 1934), the defendant signed an


                                                   5
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 9 of 16



unconditional guarantee that was a separate agreement from the promissory notes at issue. Additionally,

the detriment in that case was a “discharge of a pre-existing debt owing by a third person.” Id. at 603.

Here, we are not dealing with a separate personal guaranty, and the Promissory Note does not discharge

CTFG’s obligations under the JVA. Indeed, the Promissory Note only added to CTFG’s obligations

for the sole benefit of Plaintiff.

        In other words, the Promissory Note did not cancel CTFG’s previous obligations under the

continued JVA and replace them with new obligations (it only added to them), which is necessary for

this type of consideration to be valid. See Thales Alenia Space France v. Thermo Funding Co., LLC,

959 F.Supp. 2d 459, 466–67 (S.D.N.Y. 2013)(Scheindlin, J.)(“The text of the Settlement Agreement

reveals that the parties intended to cancel their previous obligations and create a new agreement on the

same subject, which the law permits them to do.”); Schwartzreich v. Bauman-Basch, 231 N.Y. 196, 203

(1921)(“Any change in an existing contract, such as a modification of the rate of compensation, or a

supplemental agreement, must have a new consideration to support it. In such a case the contract is

continued, not ended. Where, however, an existing contract is terminated by consent of both parties and

a new one executed in its place and stead, we have a different situation and the mutual promises are

again a consideration.”).

        Accordingly, based upon the foregoing and POINT I of the Prior MOL, the Promissory Note

lacked consideration, Plaintiff’s breach of contract claims should be dismissed with prejudice, and

Plaintiff’s Partial Summary Judgment Motion as to these claims should be denied.




                                                   6
       Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 10 of 16



                                              POINT II

                PLAINTIFF HAS FAILED TO ESTABLISH THAT BAZZONI
                            IS AN ALTER EGO OF CTEL

       Bazzoni respectfully refers the Court to (a) POINT III of his Prior MOL as to why the Court

should dismiss Plaintiff’s alter ego claims against him because Plaintiff has no evidence that Bazzoni

was an alter ego of CTEL under BVI law; and (b) Elemento’s September 28, 2018 Summary Judgment

Papers and its papers in opposition to Plaintiff’s present Motion as to why Elemento is not an alter ego

of CTEL.

       Initially, it should be noted that Plaintiff’s Memorandum of Law in support of its Partial

Summary Judgment Motion (“P.MOL”) concedes that Plaintiff is seeking a holding that Elemento

(CTEL Malta), not Bazzoni, is the alleged alter ego of CTEL. See P. MOL at pp. 2, 4, 5, and 20

(“CTEL Malta is an alter ego of CTEL,” “CTEL Malta benefitted from this alter ego status: instead

of starting from the ground up; it was able to leverage the connections, talent, opportunities,

registrations, and brand that CTEL had built. CTEL Malta’s alter ego status was a central part of its

business strategy,” “CTEL Malta took efforts to obfuscate its alter ego status,” “CTEL Malta’s alter

ego relationship with CTEL”).

       This concession is not surprising since this Court has previously held that, for Centauro to be

successful, it must establish that “Elemento and Bazzoni share[d] offices, email accounts, personnel,

financial accounts, and revenue streams with CTEL.” See Exhibit G of Elemento’s September 28, 2018

Summary Judgment papers, which is this Court’s Memorandum Order entered in this action on July

23, 2018 (Docket No. 209), at p. 4. Plaintiff utterly fails to assert that Bazzoni, in his personal

capacity, had any shared offices, email accounts, personnel, financial accounts, and revenue streams

with CTEL.

                                                   7
        Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 11 of 16



        Additionally, this Court held that another alter ego factor to be considered under BVI law is

whether “Bazzoni misused CTEL’s corporate form by, for example, diverting CTEL’s funds, in an

effort to evade liability under the promissory note.” Id. However, Plaintiff has zero evidence that

Bazzoni diverted CTEL’s funds to evade liability under the Promissory Note, let alone diverted any

funds to Elemento or himself. Nor does Plaintiff have evidence that Bazzoni diverted such funds after

he personally was indebted to Plaintiff, which is a critical requirement under BVI alter ego law. See

discussion infra.

        These failures of proof alone require a dismissal of Plaintiff’s alter ego claim against Bazzoni.

        Furthermore, to the extent that it is relevant to Bazzoni’s purported alter ego liability, Plaintiff’s

alter ego claim against Elemento also fails and should be dismissed. Boiled to its essentials, Plaintiff

is arguing that Bazzoni continued CTEL’s business (to the extent it existed) into Elemento (CTEL

Malta). However, this Court already held that such facts – even if true – cannot establish alter ego

under BVI law. See Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, No. 15 CV

9003-LTS-SN, 2016 WL 5719793, at *5 (S.D.N.Y. Sept. 30, 2016)(“Plaintiffs allege on information

and belief that Bazzoni, as the controlling person behind each corporate Defendant, transferred assets

from the Signatory Defendants to the Non-Signatory Defendants. This alleges nothing more than the

‘carrying on of a business,’ and is ‘not sufficient to justify piercing’ the corporate veil.”)(quoting In re

Tyson, 433 B.R. 68, 86 (S.D.N.Y. 2010)); see also In re Tyson, 433 B.R. 68, 86 (S.D.N.Y.

2010)(“Bearing in mind these words of caution, some general conclusions about the current state of

English veil-piercing law may be drawn. ... [T]he fact that a person engages in the ‘carrying on of a

business’ using a duly incorporated, yet seemingly artificial, entity is not sufficient to justify piercing

that entity’s veil.”).


                                                      8
       Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 12 of 16



       In this regard, the Court must not overlook that “veil piercing is quite rare under English law.

See Hashem, [2008] EWHC 2380 [¶ 221] (noting that opportunities for veil-piercing are ‘extremely

limited indeed’ and that ‘[r]eported cases in any context where the claim has succeeded are few in

number and striking on their facts.’ (quoting Ord, [1998] B.C.C. at 615)).” In re Tyson, 433 B.R. 68,

86 (S.D.N.Y. 2010).

       Moreover, even if Bazzoni somehow continued CTEL’s business (to the extent it had any)

through Elemento, such a continuation of business (which is not a basis for alter ego liability) could

only be relevant under BVI alter ego law if Bazzoni did so after he personally was indebted to Plaintiff.

In re Tyson makes this point blatantly clear: “where a corporate structure is interposed for the purpose

of shielding a defendant from liability to the plaintiff ..., the plaintiff’s ability to recover from the

defendant on a veil-piercing theory turns on whether the defendant had already incurred some

liability to the plaintiff at the time he interposed the corporate structure.” 433 B.R. at 88 (emphasis

supplied); see also Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL

904650, at *7 (S.D.N.Y. Mar. 7, 2014)(Castel, J.)(“This limited principle, designed to prevent abuses

of the corporate form, applies ‘when a person is under an existing legal obligation or liability or

subject to an existing legal restriction which he deliberately evades or whose enforcement he

deliberately frustrates by interposing a company under his control.’ Petrodel Resources Ltd. v. Prest,

[2013] UKSC 34, [35] (appeal taken from Eng.).”)(emphasis supplied); In re Optimal U.S. Litig., No.

10 CIV 4095 SAS, 2011 WL 4908745, at *7 (S.D.N.Y. Oct. 14, 2011)(Scheindlin, J.)(“Bahamian law

requires that the defendant incurs a liability to plaintiffs before creating a fraudulent shell entity. ***

[T]o pierce the corporate veil a defendant must have already incurred a liability and then set up

a fraudulent shell entity to avoid that liability. Multiadvisors was founded in 1995 and issued the


                                                    9
       Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 13 of 16



allegedly false and misleading statements—the acts, together with the losses resulting from Madoff’s

2008 arrest, which incurred liability—between July 2001 and October 2008. Because OIS had not

incurred any liability to plaintiffs in 1995, and thus could not have created Multiadvisors to avoid such

liability, plaintiffs’ corporate veil-piercing claim must fail under Bahamian law.”)(emphasis supplied);

FR 8 Singapore Pte. Ltd. v. Albacore Mar. Inc., 794 F. Supp. 2d 449, 461 (S.D.N.Y. 2011)(Holwell,

J.)(“[T]o pierce the corporate veil under English law on the theory that a company was set up to evade

liabilities, the liabilities at issue must be existing at the time of the transaction in question. ***

[T]he MOA was not even signed until April 14, 2008, twelve days after Albacore’s incorporation. FR8

also does not specify what these ‘existing obligations’ were at the time of Albacore’s incorporation.

FR8’s complaint might allege that the Prime Defendants controlled Albacore, but it does not

show that Albacore was set up to evade existing liabilities. FR8’s argument is therefore

unavailing.”)(emphasis supplied).

       Furthermore, the pre-existing liability of the person who formed the company to be pierced must

have existed regardless of that company’s creation and be independent of the company. See In re Tyson,

433 B.R. at 88 (“The common theme running through all the cases in which the court has been willing

to pierce the veil is that the company was being used by its controller in an attempt to immunize

himself from liability for some wrongdoing which existed entirely dehors [i.e., outside or

irrespective of] the company. It is therefore necessary to identify the relevant wrongdoing—in Gilford

and Jones v. Lipman it was a breach of contract which, itself, had nothing to do with the company, in

Gencor [ACP Ltd. v. Dalby, [2000] 2 B.C.L.C. 734(Ch.)] and Trustor it was a misappropriation of

someone else’s money which again, in itself, had nothing to do with the company—before proceeding

to demonstrate the wrongful misuse or involvement of the corporate structure.”)(quotation omitted;


                                                   10
          Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 14 of 16



emphasis supplied; quoting Hashem, [2008] EWHC 2380 [¶ 199]).

          As demonstrated in Bazzoni’s September 28, 2018 Summary Judgment papers, Bazzoni had no

personal liability to Plaintiff prior to the creation of CTEL or CTEL Malta, or at any time. Moreover,

the alleged wrong for which Plaintiff seeks to hold Bazzoni liable is the very liability of the company

to be pierced, namely CTEL’s alleged contractual obligations under the Promissory Note. Thus, this

liability did not exist entirely dehors (i.e., outside or irrespective of) CTEL, and Plaintiff’s alter ego

claim fails for that reason as well. These facts alone mandate the dismissal of Plaintiff’s alter ego

claims.

          To the extent that Plaintiff argues that alter ego liability should arise from Bazzoni allegedly

creating CTEL Malta after CTEL executed the Promissory Note, this argument is unavailing. These

facts would only be relevant to an argument to pierce the corporate veil of CTEL Malta, not CTEL,

which is not issue in this Action. Regardless, that argument would fail under BVI law as well because

Bazzoni (the alleged creator of CTEL Malta) was never personally indebted to Plaintiff.

          Plaintiff may also argue that Bazzoni owned and controlled both CTEL and CTEL Malta, and

those alleged facts alone serve as a basis for alter ego liability. However, “‘ownership and control of

a company are not of themselves sufficient to justify piercing the veil.’ Ben Hashem, [2008] EWHC

(Fam) 2380, [159].” FR 8 Singapore Pte. Ltd., 794 F. Supp. at 459; see also In re Optimal U.S. Litig.,

2011 WL 4908745, at *3 (holding same).

          Lastly, Plaintiff’s entire alter ego theory arises from its simple failure to obtain a personal

guaranty from Bazzoni for the Promissory Note. Centauro cannot now attempt to remedy such failure

through an after-the-fact personal guaranty by way of a bogus alter ego claim. See In re Tyson, 433

B.R. at 90 (“English courts have observed that parties may avoid the harsh effects of the [English alter


                                                    11
       Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 15 of 16



ego law] by the exercise of due diligence, for instance, by contracting around a potential problem. As

Lord Herschell observed ...: ‘[I]t must be remembered that no one need trust a limited liability company

unless he so please, and that before he does so he can ascertain, if he so please, what is the capital of

the company and how it is held.’ More recently, ... the High Court stated that ‘[i]t has long been

recognised that the [English alter ego law] can cause hardship, although those dealing with one-man

companies may, and commonly do, seek to protect themselves by requiring a personal

guarantee.”)(emphasis supplied).

       Therefore, Plaintiff’s alter ego claim against Bazzoni should be dismissed with prejudice, and

Plaintiff’s request for summary judgment on such claims should be denied.




                                                   12
       Case 1:15-cv-09003-LTS-SN Document 240 Filed 11/02/18 Page 16 of 16



                                          CONCLUSION

       Based upon the foregoing, Defendants Alessandro Bazzoni and CT Energia Ltd.

respectfully request the Court deny Plaintiff’s motion for Partial Summary Judgment, and grant

such other and further relief and the Court deems just and proper.

Dated: New York, New York
       November 2, 2018
                                                        Yours, etc.,

                                                        TACOPINA & SEIGEL



                                             By:        /s/   Matthew G. DeOreo
                                                        Joseph Tacopina, Esq.
                                                        Chad D. Seigel, Esq.
                                                        Matthew G. DeOreo, Esq.
                                                        275 Madison Ave., Fl. 35
                                                        New York, New York 10016
                                                        Tel: (212) 227-8877
                                                        Fax: (212) 619-1028
                                                        Attorneys for Defendants Alessandro
                                                        Bazzoni and CT Energia Ltd.




                                                   13
